705 N.W.2d 353 (2005)
474 Mich. 911-15
FARMERS INS. EXCHANGE
v.
BAILER.
No. 127559.
Supreme Court of Michigan.
November 3, 2005.
Application for leave to appeal.
SC: 127559, COA: 248179.
On order of the Court, the motion for reconsideration of this Court's order of July 14, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., would grant the motion for reconsideration and, on reconsideration, would reverse on the basis that the umbrella insurance policy at issue unambiguously excludes the insured's resident-relatives from coverage.